DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 15/171,282 entitled "SYSTEM AND METHOD FOR DETERMINING SUBSCRIPTION INFORMATION BASED ON PAYMENT CARD TRANSACTION DATA OVER A PAYMENT CARD NETWORK" filed on June 2, 2016.
Status of Claims
Claim 7 has been amended and is hereby entered.
Claims 1-6 and 14-18 are cancelled.
Claims 7-13 and 19-23 are pending and have been examined.

Response to Amendment
The amendment filed September 27, 2021 has been entered. Claims 7-13 and 19-23 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed June 25, 2021.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7-13 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 7-13 and 19-23 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 7 recites: 
“receive the filtered card transaction records”
 “update one or more subscription records….wherein each subscription record includes: a cardholder account identifier and merchant identifier combination, a first date indicator identifying the date on which the subscription began, a last date indicator identifying when the most recent transaction for said subscription occurred, a promotion indicator whose value varies based upon whether a first paid date is subsequent to the first date, or is the same as the first date, and an end date indicator having a date based on the date of a most recent approved transaction and a payment frequency for a given subscription” 
These limitations clearly relate to managing transactions/interactions between “account holder (subscriber) and a corresponding merchant.”  These limitations, certain methods of organizing human activity. Specific instances include instructing to receive filtered (credit) card transaction records or update one or more subscription records recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system”, “communications devices”, “storage devices”, “record database”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). The Specification reads, [0027] As used herein, the term "processor" broadly refers to …. a single- or multi-core general purpose processor, a special purpose processor, a conventional processor, a Graphics Processing Unit (GPU), a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, one or more Application Specific Integrated Circuits (ASICs), one or more Field Programmable Gate Array (FPGA) circuits, any other type of integrated circuit (IC), a system-on-a-chip (SOC), and/or a state machine.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 8: 
“computer system”, “processor”,   “storage devices”, “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea   
Claim 9: 
“computer system”, “processor”,     “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea   
Claim 10: 
“computer system”, “processor”,  “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea   
Claim 11: 
“computer system”, “processor”,  “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea   
Claim 12: 
“computer system”, “processor”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 13: 
“computer system”:
merely applying computer processing  technology  as  tools to perform an abstract idea   
Claim 19: 
“computer system”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 20: 
“computer system”, “processor”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 21: 
“computer system”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 22: 
“computer system”, “processor”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 23: 
“computer system”, “processor”:
merely applying computer processing technology  as  tools to perform an abstract idea     
“reducing bitrate, reducing frame rate, and modifying compression”:
generally linking to communication transmission technology  as  tools to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  The Specification reads, [0027] As used herein, the term "processor" broadly refers to …. a single- or multi-core general purpose processor,…. a conventional processor, a Graphics Processing Unit (GPU), a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, one or more Application Specific Integrated Circuits (ASICs), one or more Field Programmable Gate Array (FPGA) circuits, any other type of integrated circuit (IC), a system-on-a-chip (SOC), and/or a state machine.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 7-13 and 19-23 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker ("METHOD AND APPARATUS FOR MANAGING SUBSCRIPTIONS", U.S. Publication Number: 7251617 B1),in view of Thomas (“METHODS AND SYSTEMS FOR MANAGING MEDIA SUBSCRIPTIONS”, U.S. Publication Number: 10205982 B2) ,in view of Lawson (“SYSTEMS AND METHODS FOR GENERATING PAYMENT DUE NOTIFICATIONS”, U.S. Publication Number: 20150019416 A1)











Regarding Claim 7, 
Walker teaches,




   A computer system, 
(Walker [Col 5, Lines 11- 20] retailer devices 140, 150 and 160 may comprise computers, such as those based on the INTEL® Pentium® processor, that are adapted to communicate with the controller 200.Any or all of the customer devices 110, 120 and 130 and the retailer devices 140, 150 and 160 may be, e.g., conventional personal computers, kiosks, portable types of computers, such as a laptop computer, a palm-top computer, a hand-held computer, a telephone, a cellular telephone, or a Personal Digital Assistant (PDA).)
comprising: one or more communications devices   communicating filtered card transaction records;
(Walker [Col 5, Lines 39-43] the retailer devices 140, 150, and 160 and the controller 200 may be direct or indirect, such as over the Internet through a Web site maintained by the controller 200 on a remote server or over an on-line data network including commercial on-line service providers
Walker [Col 8, Lines 4-7] identify a payment account which the customer provides for use in paying amounts or receiving credits associated with subscriptions. 
Walker [Col 7, Lines 60-67] For each entry of the customer database 400, the customer identifier 402 is used to uniquely identify a particular customer, and may be any code or identifier associated with the customer or generated by the controller 200 that identifies the customer. For example, the customer identifier may be....a credit card or other payment account number....a frequent shopper card number
Walker [Col 19, Line 7] the payment identifier 406 (e.g., a credit card number))
one or more data storage devices storing a subscription record database;
(Walker [Col 8, Lines 35-38] Available Subscription Database: FIG. 5 is a tabular representation of the available subscription database 500 which includes a number of example records or entries each defining the terms and details of a subscription which is available)
a processor, in communication with the one or more data storage devices, 
(Walker [Col 6, Lines 3-6] controller 200 comprises a processor 210, such as one or more Intel® Pentium® processors. The processor 210 is in communication with a communication port 220 through which the processor communicates with other devices. The processor 210 is also in communication with a storage device 230.)
and configured to:  receive the filtered card transaction records;
(Walker [Col 2, Lines 11-14] receiving information identifying a customer and a product. At least one retailer that offers the product is then identified, and terms of a subscription for the product are established.)
update one or more subscription records in the subscription record database according to identifiers contained in authorization data associated with corresponding filtered transaction records, to generate subscription information for one or more transactions of an account holder and a corresponding merchant;
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
 Walker [Col 2, Lines 11-14] receiving information identifying a customer and a product. At least one retailer that offers the product is then identified, and terms of a subscription for the product are established.
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription based on the customer's request.)
wherein each subscription record includes: a cardholder account identifier 
(Walker [Col 7, Lines 64-67] For example, the customer identifier may be the customer's name, a credit card or other payment account number, a social security number, a drivers license number, a telephone number)
and merchant identifier combination,
(Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
 a first date indicator identifying the date on which the subscription began, a last date indicator identifying when the most recent transaction of said subscription occurred, 
(Walker [Col 10, Lines 26-28] a start date 614, (viii) an end date 616, (ix) a date of last redemption
Walker [Col 12, Lines 36-38] A date of last redemption 618 is used, for example, to track whether the customer is redeeming subscription products with the requisite frequency)
Walker does not teach a promotional indicator having a first value responsive to a first paid date being subsequent to the first date, and having a second value responsive to the first paid date being the same as the first date, wherein the first paid date is a date of a first approved transaction of the subscription with a payment, and an end date indicator having a date calculated based on the date of a most recent approved transaction and a payment frequency for a given subscription.
Thomas teaches,
and an end date indicator having a date calculated based on the date of a most recent approved transaction and a payment frequency for a given subscription.
(Thomas [Col 4, Lines 48-56]  the media guidance application may determine an end date of a current subscription period of the user. For example, the media guidance application may determine an end date of the current subscription period by sending a query, containing data identifying the user and requesting a subscription end date, to a server corresponding to the content provider (e.g., an HBO server). The media guidance application may compute the end date of the subscription based on a query received from the server. 
Thomas [Col 19, Line 28 to Col 20, Line 5]  the media guidance application may calculate the start and end dates corresponding to a subscription period....The media guidance application may identify a monthly subscription period, staring today, as the subscription period, as the 30-day subscription period would include the date (i.e., the date on which "Game of Thrones" begins) 15 days away.  The media guidance application may identify, based on the query, that a $20 per month subscription will end on Friday. The media guidance application may identify Saturday as a start date for the subscription to the content provider since Saturday is the first day where there is enough budget for the subscription to the content provider. 
Thomas [Col 26, Lines 53-55]  The media guidance database may calculate the end date of the current subscription by adding the start date of the subscription with the subscription period.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the media subscriptions management teachings of Thomas for “a media guidance application that manages media subscriptions between a user and a content provider.” (Thomas [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. media subscriptions management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. automatically identify subscription terms that are beneficial for both a user and for a content provider. Thomas [Abstract])
Thomas does not teach a promotional indicator having a first value responsive to a first paid date being subsequent to the first date, and having a second value responsive to the first paid date being the same as the first date, wherein the first paid date is a date of a first approved transaction of the subscription with a payment
Lawson teaches,
 a promotional indicator having a first value responsive to a first paid date being subsequent to the first date, and having a second value responsive to the first paid date being the same as the first date, wherein the first paid date is a date of a first approved transaction of the subscription with a payment
 (Lawson [0045]  can include a payment date as “immediate”, “future”, or “recurring”. For immediate payment dates, payment processing performed by a service provider is triggered promptly...For future payment dates,...a future date that directly or indirectly defines when payment processing is to begin. 
A first value of "future" is a first paid date being subsequent to the first date. A second value of “immediate” corresponds to the first paid date being the same as the first date )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the payment due notifications of Lawson   “for generating payment due notifications.” (Lawson [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. payment due notifications) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “avoiding making payment late. Late payment has associated negative consequences, which can include a penalty fee … turning off a utility, and a negative impact to a customer's credit rating...” Lawson [0004])
Regarding Claim 11, 
Walker, Thomas, and Lawson teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
         wherein the processor is further configured to periodically update one or more of the existing subscription records in said subscription record database
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
 to identify a subscription end date for the subscription record associated with the subscription with the merchant.
(Walker [Col 12, Lines 27-29] The subscription end date 616 may also be any of a number of dates, including: a date at the end of an agreed-upon subscription term)
Regarding Claim 12, 
Walker, Thomas, and Lawson teach the subscription computer system of Claim 11 as described earlier.
Walker teaches,
  wherein the processor is further configured to identify the subscription end date by identifying a detected difference between a last transaction date
(Walker [Col 12, Lines 27-37] The subscription end date 616 may also be any of a number of dates, including: a date at the end of an agreed-upon subscription term, and a date that an agreed-upon event occurs (e.g., a child's birthday, the date that the outside temperature first falls below 32° F., the date that the baseball season ends, etc.)....A date of last redemption 618 is used, for example, to track whether the customer is redeeming subscription products with the requisite frequency)
Walker does not teach an expected transaction date in excess of a given threshold value for the particular customer and merchant combination.
Thomas teaches,
an expected transaction date in excess of a given threshold value for the particular customer and merchant combination.
(Thomas  [Col 19, Line 63-Col 20, Line 5] The media guidance application may query the database to identify an end date associated with a media content subscription (as described below) as well as an associated cost. The media guidance application may identify, based on the query, that a $20 per month subscription will end on Friday. The media guidance application may identify Saturday as a start date for the subscription to the content provider since Saturday is the first day where there is enough budget for the subscription to the content provider.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the media subscriptions management teachings of Thomas for “a media guidance application that manages media subscriptions between a user and a content provider.” (Thomas [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. media subscriptions management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. automatically identify subscription terms that are beneficial for both a user and for a content provider. Thomas [Abstract])
Regarding Claim 13, 
Walker, Thomas, and Lawson teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
         further comprising a filter configured to pass exclusively transaction messages containing a merchant identifier data field value corresponding to one of a plurality of passing merchant identifier data field values, the passing merchant identifier data field values corresponding exclusively to merchants offering a periodic subscription for services.
(Walker [Col 25, Lines 45-47] the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer.
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker [Claim 33] selecting the at least first retailer from a plurality of retailers)
Regarding Claim 21, 
Walker, Thomas, and Lawson  teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
         wherein the end date indicator is blank while a subscription corresponding to the subscription record is active.
(Walker  [Col 13, Lines 1-3] The active subscription database 600 may also specify specific dates or times on which the customer must redeem subscription products
Walker  [Col 12, Lines 33-34]  In some embodiments, a subscription may have an indefinite end date)

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker,  Thomas, and Lawson   in view of Brandt (“MULTIPLE OPTIONS TO DECLINE AUTHORIZATION OF PAYMENT CARD CHARGES”, U.S. Publication Number: 20050199714 A1)
Regarding Claim 20, 
Walker, Thomas, and Lawson  teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
  wherein the processor is further configured to, in response to a request from a merchant, identify a card account
(Walker  [Col 18, Lines 16-19] the controller 200 performs the function of tracking and authorizing subscription fulfillment by receiving an authorization inquiry from participating retailers for each subscription redemption request.
Walker [Col 12, Lines 59-61] require that the customer use the specified amount (e.g., identified by a specified credit or debit card) )
Walker does not teach without recurring subscription payment card transactions being later submitted via the payment card network by the same merchant; responsive to the identification of the card accounts, flag the card as a subscription hopper; that are characterized by zero value or nominal value approved … transactions with merchants offering subscriptions
Thomas teaches,
without recurring subscription payment card transactions being later submitted via the payment card network by the same merchant;  
(Thomas [Col 29, Lines 55-57] the media guidance application may access a profile associated with a user having payment information, such as bank account or credit card information… may automatically pay the bills as they become due from a funding source associated with the user (e.g., a bank account linked to the user profile).)
  responsive to the identification of the card accounts, flag the card as a subscription hopper.
(Thomas [Col 4, Line 52] data identifying the user 
Thomas [Col 50, Lines 17-28 ]  the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access ....indicates a likelihood a given user will terminate access to a service/source.
Thomas [Col 29, Lines 55-58] application may access a profile associated with a user having payment information, such as bank account or credit card information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the profiling  teachings of Thomas that “may retrieve user profile data” (Thomas [Col 26, Line 28]).        The modification would have been obvious, because it is merely applying a known technique (i.e. profiling  ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. access user profile data containing show preferences corresponding to the user (e.g., a user preference for murder-dramas). Thomas [Col 3, Lines 53-55])
Thomas does not teach that are characterized by zero value or nominal value approved … transactions with merchants offering subscriptions
Brandt teaches,
  that are characterized by zero value or nominal value approved … transactions with merchants offering subscriptions
(Brandt [0033] the payment card transaction and notification system 36 to pre-approve a large expenditure amount... card holder 12 may have a $100 limit on all purchases, but pre-approves a $10,000 limit for the purchase .)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the payment authorization denial     of Brandt that “provides multiples options for the payment card holder to decline authorization of the attempted transaction.” (Brandt [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. payment authorization denial) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “decline authorization of an undesirable but non-fraudulent transaction” Brandt [Abstract])

Regarding Claim 22, 
Walker, Thomas, Lawson, and Brandt  teach the subscription computer system of Claim 20 as described earlier.
Walker does not teach wherein a processor of a merchant computer system is configured to, responsive to flagging of the card as a subscription hopper, modify a provision of services associated with the card.
Thomas teaches,
           wherein a processor of a merchant computer system is configured to, responsive to flagging of the card as a subscription hopper, 
(Thomas [Col 4, Line 52] data identifying the user 
Thomas [Col 50, Lines 17-28 ]  the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access ....indicates a likelihood a given user will terminate access to a service/source.
Thomas [Col 29, Lines 55-58] application may access a profile associated with a user having payment information, such as bank account or credit card information)
modify a provision of services associated with the card.
(Thomas [Col 22, Lines 43-44] In accordance with the detected parameters, the media guidance application may modify the subscription
Thomas [Col 5, Lines 7-15] the media guidance application may automatically cancel a subscription to a content provider.  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the profiling  teachings of Thomas that “may retrieve user profile data” (Thomas [Col 26, Line 28]).        The modification would have been obvious, because it is merely applying a known technique (i.e. profiling  ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. access user profile data containing show preferences corresponding to the user (e.g., a user preference for murder-dramas). Thomas [Col 3, Lines 53-55])
Regarding Claim 23, 
Walker, Thomas, Lawson, and Brandt  teach the subscription computer system of Claim 20 as described earlier.
Walker does not teach wherein the modifying a provision of services comprises one or more of modifying a rate of delivery of media, reducing bitrate, reducing frame rate, and modifying compression to reduce volume of data transmitted.
Thomas teaches,
wherein the modifying a provision of services comprises one or more of modifying a rate of delivery of media, reducing bitrate, reducing frame rate, and modifying compression to reduce volume of data transmitted.
(Thomas [Col 22, Lines 43-44] In accordance with the detected parameters, the media guidance application may modify the subscription
Thomas [Col 17, Line 65 - Col 18, Line 3] subscription settings may be used such as quality of a media asset (e.g., based on resolution, bitrate, etc.), language availability, availability of subtitles, possible viewing locations (e.g., in home v. out of home availability), media aspect ratio, media asset genre availability, availability of a specific media asset etc.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the profiling  teachings of Thomas that “may retrieve user profile data” (Thomas [Col 26, Line 28]).        The modification would have been obvious, because it is merely applying a known technique (i.e. profiling  ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. access user profile data containing show preferences corresponding to the user . Thomas [Col 3, Lines 53-55])
Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker,   Thomas, and Lawson in view of Rahn (“PHARMACY AUTOMATED ACCOUNTS RECEIVABLE SYSTEM AND METHODS”, U.S. Publication Number: 7685006 B2) 
Regarding Claim 8, 
Walker, Thomas, and Lawson teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
     wherein the processor is further configured to write a new subscription record to the subscription record database responsive to detecting that a merchant identifier and account identifier combination in the authorization data associated with one of the filtered transaction records 
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
is a first occurrence of the combination in said subscription record database, 
(Walker [Col 7, Lines 51-53] In one embodiment, this information is provided by a customer when a customer first establishes a subscription.
Walker [Col 8, Lines 35-38] Available Subscription Database:
FIG. 5 is a tabular representation of the available subscription database 500 which includes a number of example records or entries each defining the terms and details of a subscription which is available)
Walker does not teach not detecting a transaction chargeback or reversal in said authorization data.
Rahn teaches,
and not detecting a transaction chargeback or reversal in said authorization data.
(Rahn [Col 30, Lines 61 - Col 31, Line 1] data compare manger 30 may automatically compare the RA data matched ...with the prescription claim data extracted from the prescription claim information ....when a selected RA line item corresponds to a prescription claim, the prescription claim may be considered to be matched...fully paid if the claim balance equals zero, requiring that no further action need be taken
Rahn [Col 49, lines 49-52]  These claims include claims with a balance due of less than or equal to $0 that are not a contested chargeback. Because no money is due to the pharmacy store chain, the claim is not a candidate for rebilling..)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the billing management teachings of Rahn for “Automated Accounts Receivable (PAR) System and Methods allows a …store chain to manage, track, and reconcile third party payor receivables associated with …. transactions.” (Rahn [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. billing management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. for automatically reconciling third party payor receivables associated with … transactions. Rahn [Abstract])
Regarding Claim 19, 
Walker, Thomas, and Lawson teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,




  wherein   the promotional indicator
(Walker  [Col 25, Lines 45-49]  the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer. In some embodiments each voucher or coupon has a specific date or range of dates for which it is valid.)
Walker does not teach a positive value when a first paid date is subsequent to the first date and a negative value when the first paid date is the same as the first date.
Rahn teaches,
a positive value when a first paid date is subsequent to the first date and a negative value when the first paid date is the same as the first date.
(Rahn [Col 51, Lines 60-61]  the information fields may include the days-left-to-bill field
Rahn [Col 51, Lines 9-13] billing exception claims that are near the end of their primary billing cycle interval are ideally resolved first and therefore displayed at the top of the billing exceptions claim list. Of course, billing exception claims displaying a negative number for days-left-to-bill are past their primary billing date)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the billing management teachings of Rahn for “Automated Accounts Receivable (PAR) System and Methods allows a …store chain to manage, track, and reconcile third party payor receivables associated with …. transactions.” (Rahn [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. billing management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. for automatically reconciling third party payor receivables associated with … transactions. Rahn [Abstract])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walker,    Thomas, Lawson, and Rahn in view of Jones (“ON-LINE DISTRIBUTION OF PER-USE MEDIA WITH FLEXIBLE PURCHASE OPTIONS”, U.S. Publication Number: 20050027616 A1) 


Regarding Claim 9, 
Walker, Thomas, and Lawson teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
wherein the processor is further configured to write a new subscription record to the subscription record database responsive to detecting in said subscription record database an occurrence of a merchant identifier and account identifier combination

(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker [Col 7, Lines 64-67] For example, the customer identifier may be the customer's name, a credit card or other payment account number, a social security number, a drivers license number, a telephone number)
in the authorization data associated with one of the filtered transaction records, 
(Walker [Col 22, Lines 7-9] a subscription may be identified by forwarding customer information and product information to the controller 200 for authorization of a transaction. 
Walker [Claim 13] transaction authorization request including information identifying a redemption identifier and a product)
Walker does not teach   determining that the transaction amount is not greater than a threshold value indicative of the subscription having a subscription trial period; and not detecting a transaction chargeback or reversal in said authorization data
Jones teaches,
determining that the transaction amount is not greater than a threshold value indicative of the subscription having a subscription trial period.
(Jones [Abstract] The auction price sets the trial price for the product. Upon expiration of the trial period, the user can return the product to the vendor, or keep it and pay a price based on the trial price.
Jones [0039] The trial price sets the price the user pays for trying the product for the trial period. The keep it price sets the price the user pays if he or she elects to keep the product being evaluated. 
Jones [0047] MTP-Minimum Trial Price.
Jones [048] The Trial Price (TP) formula to determine the (p)rice
which customers may trial a game before they actually buy
the product
Jones  [Claim 12] determining if the customer has elected to keep the product or return the product
Examiner notes if the system determines if the user pays   the “Minimum Trial Price” which is less than or equal to the “trial price” which is less than the “keep it price” )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the product trial teachings of Jones for “rental, leasing, trial, or short-term use of a product.” (Jones  [0003]).        The modification would have been obvious, because it is (i.e. product trial) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “an e-commerce system that facilitates a per-use purchase or rental service for the distribution of electronic content over a computer network” Jones [0004])
Jones does not teach not detecting a transaction chargeback or reversal in said authorization data.
Rahn teaches,
and not detecting a transaction chargeback or reversal in said authorization data.
(Rahn [Col 30, Lines 61 - Col 31, Line 1] data compare manger 30 may automatically compare the RA data matched ...with the prescription claim data extracted from the prescription claim information ....when a selected RA line item corresponds to a prescription claim, the prescription claim may be considered to be matched...fully paid if the claim balance equals zero, requiring that no further action need be taken
Rahn [Col 49, lines 49-52]  These claims include claims with a balance due of less than or equal to $0 that are not a contested chargeback. Because no money is due to the pharmacy store chain, the claim is not a candidate for rebilling..)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the billing management teachings of Rahn for “Automated Accounts Receivable (PAR) System and Methods allows a …store chain to manage, track, and reconcile third party payor receivables associated with …. transactions.” (Rahn [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. billing management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. for automatically reconciling third party payor receivables associated with … transactions. Rahn [Abstract])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, Thomas , and Lawson  in view of Michael (“METHOD AND APPARATUS FOR IMPLEMENTING A GATEWAY FOR MANAGING USER SUBSCRIPTIONS”, U.S. Publication Number: 20160321620 A1)

























Regarding Claim 10, 
Walker, Thomas, and Lawson teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
       wherein the processor is further configured to write a new subscription record in the subscription record database 
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
responsive to determining that a transaction amount in the authorization data associated with one of the filtered transaction records, 
(Walker [Col 8, Lines 3-6] The payment identifier 406 is used to identify a payment account which the customer provides for use in paying amounts or receiving credits associated with subscriptions. 
Walker [Col 18, Lines 1-2] As an alternative example, the controller 200 does not communicate subscription information to retailers
Walker [Col 22, Lines 63-67] If the checks show that the customer is not redeeming the subscription properly (that is, the customer is in violation of one or more terms and conditions of the subscription as defined in active subscription database 600), a determination is made at 1310 whether a penalty should be assessed)
and to detecting that each record associated with the merchant identifier and account identifier combination has an end date field populated indicative of a subscription end date.
(Walker [Col 10, Lines 21-26] each of the entries or records, specifying (i) a redemption identifier 602, (ii) a customer identifier 604, (iii) a subscription product 606, (iv) a subscription price 608, (v) a frequency 610, (vi) a retailer 612, (vii) a start date 614, (viii) an end date
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker [Col 17, Lines 46-50] The particular arrangement of elements in the flow chart of FIG. 11, as well as the other flow charts discussed herein, is not meant to imply a fixed order to the steps; rather, embodiments of the present invention can be practiced in any order that is practicable..)
Walker does not teach is not indicative of the subscription having a subscription trial period
Michael teaches,
is not indicative of the subscription having a subscription trial period
(Michael [0058] the user's status is “registered”, “active,” or “trial-ended,”
Michael [0059] The transaction details and the status (whether the payment was successfully submitted or not) are stored in MGDB in Payment table.
Examiner notes that a transactions where the user status is “registered” or “active” is not indicative of the subscription having a subscription trial period  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the subscription gateway   of Michael where “A CDN is a network of geographically distributed system of servers that arrange for efficient delivery of content …. The end-users of content delivery networks may be subscribers/customers that pay a subscription price in order to have access to the provided content. A gateway may be utilized in order to register new subscribers/customers and to process customer payments.” (Michael [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. subscription gateway ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “determining whether the subscriber record should be generated. The method may also include generating and storing the subscriber record based upon the second determination..” Michael [0003])



Response to Remarks
Applicant's arguments filed on September 27, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
 Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the original rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new prior art. 
New prior art includes: 
Lawson (“SYSTEMS AND METHODS FOR GENERATING PAYMENT DUE NOTIFICATIONS”, U.S. Publication Number: 20150019416 A1)
Brandt (“MULTIPLE OPTIONS TO DECLINE AUTHORIZATION OF PAYMENT CARD CHARGES”, U.S. Publication Number: 20050199714 A1)
Rahn (“PHARMACY AUTOMATED ACCOUNTS RECEIVABLE SYSTEM AND METHODS”, U.S. Publication Number: 7685006 B2) 
Jones (“ON-LINE DISTRIBUTION OF PER-USE MEDIA WITH FLEXIBLE PURCHASE OPTIONS”, U.S. Publication Number: 20050027616 A1) 

The Applicant states:
“As to the recitation "an end date indicator having a date calculated based on the date of a most recent approved transaction and a payment frequency for a given subscription" the Office Action alleges that Thomas teaches this recitation…The Office Action fails to provide a proper prima facie case of obviousness, as Thomas fails to disclose, and the Office Action fails to point to, the recited "date of a most recent approved transaction."… Thus, this paragraph relates to available start dates offered by a content provider, and determining a start date based on a date that a media asset of interest becomes available, with no mention of a payment date…..There is no reference to a date of a most recent approved transaction, but only to an overall budget of not more than $30 per month for media content subscriptions. Thomas is silent as to timing of payments in relation to the subscriptions. Indeed, the above makes clear that in Thomas, a user may have multiple subscriptions simultaneously to multiple media content, none of which subscriptions have start dates related to a most recent approved transaction date…There is no indication here that the start date of the subscription is in any way related to an approved transaction date."
Examiner responds:
Thomas presumes the payment date to be the same date as the subscription start date. Thomas [Col 13, Lines 4-8] As referred to herein, a “subscription period” is an amount of time in which a media library is accessible to a user. For example, upon payment of a monthly HBO subscription fee, a user may access a HBO media library for a month (i.e., the subscription period).
Therefore, the rejection under  35 USC § 103 remains.

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the 35 U.S.C. 101 Abstract Idea rejection was a new rejection, first presented in the fourth Office Action in the prosecution of this patent application, and not only improper on its face, but clearly violating the principle of compact prosecution…. in the Final Office Action mailed September 15, 2020, all four of which were signed by both Examiner Martin Gottschalk and Primary Examiner Kirsten Apple, no Section 101 rejection was raised. "Full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art." MPEP 706.04…. Moreover, under the principle of compact prosecution, all grounds of rejection are to be asserted in each Office Action, and piecemeal examination is improper. MPEP 707.07(g). "
Examiner responds:
Upon further review by new Examiners, rejections under 35 USC § 101 have been properly identified. The Office reserves the right to re-examine any application it so chooses. 
The cited MPEP 706.04 only applies to previously allowed claims. None of the claims in the present Application had been previously allowed. 
No piecemeal examination occurred. All references relate to subscription/trial management.
MPEP 707.07(g) reads, “Major technical rejections … should be applied where appropriate even though there may be a seemingly sufficient rejection on the basis of prior art.” Patent ineligibility is a “major technical rejection.”
The Applicant states:
“the present claims relate to a specific solution to a challenge arising in a specific technological environment, namely the electronic payment card processing environment. In particular, the present claims provide a technological solution that enables a system at a particular node of the electronic payment card processing environment to extract particular information regarding interactions between merchants and purchasers, which information is otherwise not available to systems at that particular node... The present system addresses this technological challenge by leveraging data available at the network 105 node of the payment card transaction system to identify subscriptions among payment card transaction records, and to identify card accounts 
that are characterized by zero value or nominal value approved card transactions with merchants offering subscriptions, without recurring subscription payment card transactions being later submitted via the payment card network by the same merchant. "

Examiner responds:
The entirety of the Applicant’s invention, including “to extract particular information regarding interactions between merchants and purchasers”  and “leveraging data” and “identify subscriptions” and “  identify card accounts”  are “Mere data gathering” and “Selecting a particular data source or type of data to be manipulated”, see MPEP 2106.05(g)    Insignificant Extra-Solution Activity
These limitations clearly relate to managing transactions/interactions between “account holder (subscriber) and a corresponding merchant.”  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (fundamental economic principles or practice   and/or commercial or legal interactions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This  Applicant’s invention may solve a  business problem ("identifying...subscriptions" of "card accounts that are characterized by zero value or nominal value" and "without recurring subscription payment card transactions being later submitted" ) not a technology problem.  Computers are only used as a tool to automate a process that can be performed by humans. the functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).
The Applicant states:
“Moreover, the Office Action's argument, …disregard the fact that the problem arises from the use of data available only at a particular node of a particular type of network. By way of example, at the merchant node of the network, information regarding subscriptions is available and presumably stored in the merchant's computer systems. The technological problem here arises in part from the fact that the network node 105 does not have access to merchant data… the problem arises from the structure of a particular technological network. "
Examiner responds:
The Specification reads:
[0038]  The program memory 330 may include one or more of any form of data  storage device ...  a distributed computing system, a centralized computing  system, a network server with communication modules and other processors 
   [0054]  each of the  steps of the methods may be performed by a single computer processor or CPU, or performance of the steps may be distributed among two or more computer processors  or CPU's of two or more computer systems.
It indicates the system is capable of distributed shared computing whereby the “structure of a particular technological network” and “network node …does not have access to merchant data” are design choices to segregate data access to otherwise readily available information.
The Applicant states:
“The parallels between the present claims and the eligible claim of Example 42 are manifest.. "
Examiner responds:
The Examiner disagrees that the applicant’s proposed invention parallels that of Example 42 of the Subject Matter Eligibility Examples.  In the example, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.    The invention in Example 42 solved a widespread technology problem (non -interoperability of medical provider records 
The main feature that makes example 42 eligible is converting non-standardized information into standardized format and in the background of Example 42, it clearly states the technical issue solved is the format inconsistency challenge of the prior art
It conducted a meaningful transformation that prior generic systems could not replicate. The applicant’s invention provides no meaningful improvement over well-understood, routine, conventional activity and merely manipulates data relating to a subscriptions.    
Therefore, the rejection under  35 USC § 101 remains.

Prior Art Cited But Not Applied


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lo Faro (“SYSTEMS AND METHODS FOR RECOMMENDING COMPETITOR SETS”, U.S. Publication Number: 20140278744 A1) proposes a computer system for recommending potential competitor merchants to a subscriber merchant and/or a market analyst is provided.
Kanzinger (“END USER MANAGED SUBSCRIPTION METHOD”, U.S. Publication Number: 20040044690 A1) provides responsive to a user selection of a particular subscription offering, for enabling the particular subscription offering for that user

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697